Citation Nr: 0614454	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  02-05 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1969.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), in July 1996 and March 2002.

In the July 1996 rating decision, the RO re-classified the 
veteran's service-connected disability from depressive 
neurosis to PTSD, and denied a rating higher than 10 percent.  
The RO granted a 30 percent rating for PTSD in a February 
1997 rating decision.  The Board remanded the appeal to the 
RO for additional development, in September 1999.  

In March 2000, a Decision Review Officer increased the rating 
to 50 percent.  Because the veteran never expressed full 
satisfaction with that rating, that appeal is deemed still 
pending.  AB v. Brown, 6 Vet. App. 35 (1993).

In the March 2002 rating decision, the RO denied the 
veteran's claim of entitlement to a TDIU.  In December 2003, 
the Board remanded this matter, together with the issue of 
entitlement to an increased rating for the service-connected 
PTSD, for additional development, to include re-examination 
of the veteran and a search for his Social Security 
Administration (SSA) records.

The veteran provided testimony in support of the matters on 
appeal at hearings held at the RO in January 2000 and July 
2002.  Transcripts of both hearings have been associated with 
his claims folders.


FINDINGS OF FACT

1.  The service-connected PTSD is currently productive of 
moderate occupational and social impairment with symptoms 
including a relatively euthymic mood, difficulty sleeping, 
nightmares, intrusive memories, social isolation, occasional 
startle response and flashbacks, and hypervigilance; he does 
not have deficiencies in most areas.

2.  The veteran is service-connected for PTSD, rated as 50 
percent disabling, and for residuals of malaria, peptic 
ulcer, and nummular eczema of the feet, all rated as zero 
percent disabling, for a combined rating of 50 percent.

3.  The veteran's service connected-disabilities do not 
render the veteran incapable of securing or following 
substantially gainful employment, consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 50 percent for PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Federal Circuit has held that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, No. 05-7157, 
slip op. at 8 (Fed. Cir. April 5, 2006) (Mayfield II).

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claims for an increased rating 
for PTSD and for a TDIU by means of a letter issued in May 
2004.

The United States Court of Appeals for Veterans Claims 
(Court) has held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

In Dingess/Hartman, the Court further held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Dingess/Hartman.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.

In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate his claims for an increased rating for PTSD and 
for a TDIU.  He was not provided with notice of the type of 
evidence necessary to establish an effective date.  Notice as 
to the assignment of an effective date or rating is not 
required in this case because no effective date is being 
assigned by the Board in relation to either of the two 
matters on appeal, both of which are being denied.  The 
veteran is thus not prejudiced by the lack of this element of 
notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, at 119-120.  The timing deficiency in this case 
was remedied by readjudication of the claim by the agency of 
original jurisdiction after proper notice was provided.  
Mayfield II.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

The duty to assist has been fulfilled, as VA has secured all 
identified records pertaining to the matters on appeal, to 
include the veteran's SSA records, and has had the veteran 
examined, in order to ascertain the current severity of his 
service-connected PTSD and elicit a medical opinion as to his 
alleged unemployability.  There is no suggestion on the 
current record that there remains evidence that is pertinent 
to either of the matters on appeal that has yet to be 
secured.  Thus, the appeal is ready to be considered on the 
merits.


Claim for increased rating for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Additionally, if there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

PTSD is evaluated under VA's General Rating Formula for 
Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this formula, a rating of 50 percent is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A total (100 percent) evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).

Because entitlement to compensation has already been 
established, and an increase in the disability rating is what 
is at issue, the Board has placed more emphasis on the May 
2005 VA PTSD examination report, as that is the document 
descriptive of the most current status of the service 
connected PTSD.  In a claim for increase, the most recent 
evidence is given precedence over past examinations.  Bowling 
v. Principi, 15 Vet. App. 1, 10 (2001); see Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (holding that, in cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.)

The VA examination reports of May 1996, February 1997, 
December 1998, and February 2002 reveal complaints of 
difficulty sleeping, mood swings, irritability, occasional 
flashbacks, hypervigilance, and an euthymic mood.  They also 
describe the veteran as having adequate grooming, normal, 
spontaneous, and fluent speech, good memory and 
concentration, and fair judgment, with no evidence of thought 
disorders, delusions, hallucinations, homicidal ideation, or 
anxiety or panic attacks.  

Multiple medical records in the veteran's claims files 
indicate a long history of chronic alcohol and poly-substance 
abuse, which, according to the December 1998 examiner, "may 
itself produce and exacerbate sleep disturbance" and "may 
[also] be related [to the veteran's reported] memory 
impairment."

Of note also are Global Assessment of Functioning (GAF) 
scores given throughout the pendency of this appeal, ranging 
between 50 (given several times, to include in May 1996 and 
February 2002) and 60 (also given several times, to include 
in June 1996, December 1998, January 2002, July 2002, and 
January 2004).

On VA PTSD examination in May 2005, the veteran complained of 
"very disturbed" sleep, with nightmares, as well as 
intrusive memories of Vietnam, social isolation, occasional 
startle response, hypervigilance, and random changes in mood.  

The examiner noted that the veteran's records indicated a 
history of alcohol and polysubstance abuse and that the 
veteran's reports of alcohol abuse were often "highly 
contradictory," perhaps reflecting his minimizing his use.  
The veteran denied daily drinking or abuse of alcohol but 
acknowledged drinking one or two beers a few times per week.  
He also acknowledged having used hard drugs in the past, 
including cocaine, "acid," and cannabis, and stated that he 
still smoked marijuana, which he explained was "for pain 
control."

The veteran was noted to have been married for 21 years and 
to have a stable marriage.  He reported having been fired 
from his last job in the coal mines in the late 1970's or 
early 1980's due to missing days of work because of both PTSD 
and his substance abuse, and having worked odd jobs since 
that time.  

The veteran was alert, oriented, and cooperative, and had 
adequate grooming and hygiene.  Conversation was logical and 
coherent, with speech of normal rate and tone.  The affect 
was relatively euthymic.  He did not appear to be in 
significant emotional distress.  He denied suicidal or 
homicidal ideation, as well as crying spells or anhedonia.  
Insight and judgment seemed intact.  The Axis I diagnoses 
were chronic, moderate/severe PTSD, alcohol abuse history, 
polysubstance abuse in remission, and cannabis abuse.  A GAF 
score of 55 was assigned.

The examiner opined that the veteran continued to report 
symptoms consistent with PTSD of a moderate/severe nature, 
which had not changed since his last examination.  She also 
pointed out that "[i]t would be impossible to differentiate 
the relative interference of PTSD versus substance dependence 
at this point."  She also noted that "[i]t is unclear when 
he last used alcohol to excess" and that, because of the 
veteran's tendency to minimize his alcohol abuse, "the true 
extent of his use is questionable."

As described above, the veteran's PTSD is currently shown to 
be productive of difficulty sleeping, nightmares, intrusive 
memories, social isolation, occasional startle response and 
flashbacks, and hypervigilance.  However, the veteran is not 
shown to suffer from impaired judgment, suicidal ideation, 
obsessional rituals, impaired speech, near-continuous panic 
or depression, spatial disorientation, neglect of personal 
appearance and hygiene, and inability to establish and 
maintain effective relationships.  

He obviously has deficiencies in the area of work.  He has 
not attempted schooling, and thus has no reported deficiency 
in this area.  He has been able to maintain a stable marriage 
and does not have reported deficiencies in the area of family 
relations.  He has most recently been found to be logical and 
his judgment was intact.  He thus does not have deficiencies 
in thinking or judgment.  He did not have significant 
emotional distress, suicidal ideation, crying spells or 
anhedonia.  Accordingly, it cannot be said that he has 
deficiencies in mood.  

Because the record does not show deficiencies in most of the 
areas needed for a 70 percent evaluation, his disability does 
not meet or approximate the criteria for that rating.  
Bowling.

The veteran has had some GAF scores of 50.  These scores 
denote serious disability.  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 
(2005).  Most of the GAF scores, including the most recent, 
have been in the range of 55, suggesting no more than 
moderate impairment.  DSM IV.

Based on the foregoing, the Board concludes that the 
schedular criteria for a schedular rating in excess of 50 
percent for PTSD are not met.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.

The veteran has claimed that his PTSD has rendered him 
unemployable but, as will be discussed in the following 
section, the preponderance of the evidence does not support 
that assertion.  Since the veteran is not currently employed, 
marked interference with current employment does not exist.  
Though the record reflects several periods of 
hospitalization, these are not shown to have been frequent or 
recent.

Accordingly, the Board has determined that it is not 
necessary to refer the veteran's claim for an increased 
rating for PTSD to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service, for 
extraschedular consideration.

Since the evidence is not in relative equipoise, the benefit 
of the doubt doctrine is not of application and the claim is 
denied.  38 U.S.C.A. § 5107(b).

Claim for a TDIU

TDIU can be assigned where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service-
connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran. 38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one 
service-connected disability, it must be rated at 60 percent 
or more; and if there are two or more disabilities, at least 
one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The veteran is service-connected for PTSD, rated as 50 
percent disabling, and for residuals of malaria, peptic 
ulcer, and nummular eczema of the feet, all rated as zero 
percent disabling, for a combined rating of 50 percent.  His 
service-connected disabilities do not meet the minimum 
schedular criteria for a grant of a TDIU.  Thus, the claim 
fails on a schedular basis.

It is the policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to 
meet the applicable percentage standards enunciated in 38 
C.F.R. § 4.16(a), an extra- schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Accordingly, the Board must evaluate whether his service-
connected conditions warrant referral for an extraschedular 
TDIU, notwithstanding the fact that he does not meet the 
percentage requirements.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 
(1993).  

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough, as a high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question to be 
answered in TDIU cases is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he or she can find employment.  See 
Van Hoose v. Brown, supra.

Because the RO has already made a determination in this 
regard (see, for instance, the statement of the case and 
supplemental statement of the case issued in April 2002 and 
March 2003, respectively), finding that extraschedular 
consideration is not warranted, the Board is now free to 
address this aspect of the veteran's claim for an increased 
rating.

According to the report of a December 1987 VA mental 
disorders examination, the veteran had had multiple hospital 
admissions, between 1971 and 1986, for treatment of 
depressive neurosis, alcohol addiction, dysthymic disorder, 
marijuana dependence, and passive aggressive personality.  It 
was noted that the veteran's substance abuse was "quite well 
documented and includes a long history of alcohol abuse and 
drugs to include hallucinogens, amphetamines, marijuana, and 
cocaine."  The veteran had had three DWIs and records 
indicated, according to the examiner, that "there were at 
least four job losses attributed to his alcohol and other 
drug use."  The examiner also noted that the veteran's only 
significant employment so far had been a job in coal mines, 
where he had worked for five years.

According to a January 1989 VA mental disorders examination 
report, the veteran's earliest admissions to a VA medical 
hospital suggested that he had been abusing amphetamines, 
hallucinogens, cocaine, and marijuana, with mention of 
alcohol problems as well.  The examiner also pointed out that 
there had "also been multiple job losses secondary to 
substance abuse."

According to a VA Social Work Psychosocial Assessment report, 
dated in June 1995, the veteran reported having worked in the 
oil fields for several years after service.  He stated that 
this work proved extremely difficult for him because of a 
cervical spine injury sustained while working in the mines in 
1983.  The veteran also reported having been working for the 
past six years as a subcontractor, doing roofing, siding, and 
"soft fit facia" on homes.  His business partner had 
unexpectedly left for Florida, with all their equipment, back 
in January, leaving him with no equipment with which to 
continue subcontracting work.  The veteran acknowledged that 
he had continuing problems with his beer consumption and that 
he had lost control of his drinking.

A March 1997 medical report prepared in conjunction with the 
veteran's application for disability benefits with the 
Pennsylvania Bureau of Disability Determination indicates 
that he reported a neck injury in a mine collapse in 1984, 
and a cervical fusion in 1985.  He was now applying for 
Social Security disability "due to chronic neck pain and 
muscle spasms, secondary to work-related injury."  It was 
noted in this report that he had last been employed two years 
earlier as a construction worker installing soffits and that 
"he quit due to work availability problems and also neck 
pain."  The subscribing physician opined that the veteran's 
mild to moderate cervical disc disease and status post 
cervical fusion "would require only minor limitations at the 
work place."

On VA examination in December 1998, the veteran indicated 
that he was employed full time at a private company, but that 
he had fallen at work and broken his wrist, which had 
required surgical repair and had caused him to be on 
"workman's compensation leave."  The veteran reported prior 
work for a temporary services organization, with sporadic 
placements, for about two years, and stated that "there were 
times I would go in and wouldn't go out on a job at all" and 
that he would periodically "walk off jobs or take leave and 
not come back."

The veteran attributed the above conduct to "just not being 
able to get along with people."  The examiner noted that the 
veteran abused alcohol, that he drank to the point of 
intoxication every other weekend, that he spent money needed 
to pay bills on alcohol, and that, if it were not for his 
spouse, the veteran would drink "twenty four and seven."  
The veteran acknowledged blackouts, decreased tolerance, and 
withdrawal shakes, all related to alcohol abuse, as well as a 
history of abuse of hallucinogens, amphetamines, cocaine, and 
cannabis.

In his VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability), which he filed in 
July 2002, the veteran reported two years of high school 
education, with no further education or training, and work 
experience in "maintenance."  He also indicated that he had 
become too disabled to work in 1995 and had left his last job 
in maintenance due to his service-connected disability.

According to the February 2002 VA PTSD examination report, 
the veteran stated that he had been married for 20 years and 
that, while he and his wife shared the financial management 
of their household, he was in charge of the house chores, 
which included doing laundry and cooking, while his wife 
worked.  He said that he was able to mow the lawn with a 
riding tractor, but that he had to leave heavy lifting and 
moving to others.

The veteran's occupational history included his having worked 
as a coal miner between 1975 and 1980, but, from then on, the 
examiner noted that the veteran's reports were inconsistent 
and varied by self-report across the record.  The veteran 
reported having last worked in 1990, and then in August 2001 
doing construction work "under the table" for an 
acquaintance, at which time he said he was struck by a 
falling tree and suffered a spinal cord injury.  The examiner 
noted that the veteran's claims files also revealed reports 
by the veteran of having worked in 1996 as a self-employed 
roofer, discontinuing this when his partner left town with 
the tools, and of having worked at a green house in 1998.

In the examiner's opinion, the veteran had suffered some 
significant changes in physical functioning since his August 
2001 accident, "which likely impact his occupational 
capacity at least to some degree."  He also specifically 
opined that:

With regard to his mental health 
symptoms, the veteran is active in a fair 
range of daily pursuits and would not be 
regarded as unemployable; he would 
however be likely to have some diminished 
capacity in this regard.  For example, he 
would likely not do well in settings that 
require much interpersonal pressure, or 
are heavily trafficked.  He does appear 
to enjoy limited contact in non-pressured 
situations, for example such as he 
describes hoping to volunteer for in the 
future.  He may do best in situations 
that permit him to work at his own pace, 
and with established routines.  Presently 
his sleep disturbance may interfere with 
efficiency or work reliability.  ...

On VA PTSD examination in May 2005, the examiner opined that:

Much to his credit, [the veteran] worked 
hard to regain his ability to walk after 
his spinal cord injury.  His subsequent 
physical disability from this injury 
clearly precludes him from working any 
type of manual labor.  Based on his work 
history, his substance abuse history was 
at the very least equally, if not more, 
the reason for him not being able to 
work.  It appears that the alcohol abuse 
continued into the late 1990's, and 
perhaps shortly before his injury.  Based 
on his current presentation, past 
records, and uncertain level of substance 
use at this time, it cannot be stated 
that he is unemployable based on PTSD 
alone.

This record shows that the veteran has had difficulties 
securing and retaining gainful employment throughout the 
years, initially mostly due to his poly-substance and alcohol 
abuse and, more recently, secondary to his nonservice-
connected physical disabilities resulting from on-the-job 
injuries.

More importantly, the two VA mental health experts who 
examined the veteran in February 2002 and May 2005 coincide 
in their assessments that the veteran is not unemployable due 
to service-connected disability, but due mostly to his 
nonservice-connected spinal injury residuals and alcohol and 
poly-substance abuse.  Their opinions are clearly articulated 
and explained, and they certainly have a solid basis on the 
evidence of record.

There is no competent medical opinion that the veteran's 
service connected disabilities render him unemployable.  
Substance abuse that is secondary to a service connected 
disability can be considered service connected.  Allen v. 
Principi, 237 F. 3d 1368 (Fed. Cir. 2001).  No medical 
professional has linked the veteran's substance abuse to his 
service connected PTSD.  Further, examiners would have been 
expected to have taken the substance abuse into account in 
providing their GAF scores.  The current GAF of 55 does not 
contemplate an inability to work.

The Board acknowledges that the veteran's service-connected 
disabilities, particularly his PTSD, do have some adverse 
effect on the veteran's occupational capabilities.  However, 
the record does not show that the veteran's service 
connected-disabilities render him unable to secure or 
maintain substantially gainful employment that is consistent 
with his education and occupational experience.  Accordingly, 
the Board concludes that the criteria for entitlement to a 
TDIU are not met either on an extraschedular basis.

Additionally, since the evidence is not in relative 
equipoise, the benefit of the doubt doctrine is not of 
application to this matter.


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


